COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  GREG DUDLEY,                                  §
                                                                No. 08-17-00125-CR
                   Appellant,                   §
                                                                  Appeal from the
  v.                                            §
                                                                120th District Court
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                (TC# 20150D02228)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.